Title: Cotton Tufts to Abigail Adams, 18 December 1787
From: Tufts, Cotton
To: Adams, Abigail


        
          Weymouth Decr. 18. 1787.
          Dear Cousin
        
        The System of Government reported by the late Continental Convention has afforded much Matter for Pens and Tongues— The Friends & opposers of it are distinguished by the Party names of Federalists & Antifederalists— These Names I suspect will continue as long as Whig & Tory— which of the Parties will carry their Point, is difficult to say— Many of the Advocates for the Constitution are enthusiastic open & severe in their Attacks upon all that oppose it, those on the other Side act more secretly, but with great Success— A prevailing Sense of present Weakness & Danger for want of an efficient Government together with the Fear of having one that shall be the Result of Force, will probably reconcile many to this, who would otherwise be decidedly against it— The Choice of Delegates (for our State Convention) in the County of Suffolk & Essex so far as they have proceeded, has in general fallen on the most respectable Characters The Town of Braintree, has done itself Honour in the Choice of Bror Cranch & the Revd. Mr Wibirt— also there are some of the first Characters from other Parts of the Country— Newyork is said to be opposed to this Plan—and have not as yet called a Convention— Pensylvania is said to have met & adopted it— The Determination of all the States will not probably be had in a less Term than a Year till which Time We must wait with Patience—
        
        In a former Letter I informed You of the Death of our worthy Uncle— I am exceedingly grieved to find that his Estate is in Danger of being represented Insolvent, in Consequence of the Deprciation of our public Securities— To the House of Champion & Dickenson he was indebted & made Remittances during the War to the amount of £10 or 11000, (Scarce any other Merchant made Remittances during that Time) he sent to Europe Two Vessells, which had they not been taken, would have discharged his whole Debt now amounting to £6, or, 7000 Sterlg— discouraged in his attempts he vested this Money in public Securities for the purpose of answering that Debt whenever Peace should arrive— Was that Debt to be paid in the public Notes left on Hand—at nominal Value—there would still remain on hand some Estate to be divided among the Children but if the Demand be made in Specie only—the whole real Estate must be sold— other Debts against the Estate are but small— Forty years Business he carried on with that House—and to such an Amount—as they must have made an Estate from it—and I hope they will have goodness enough to make a reasonable Composition, since like an honest Man He did the best that lay in his Power to secure their Interest—
        The Town of Boston entertained an high Esteem of the deceased and as a Mark of their Respect, have chosen his Son William as his Successor in the office of Overseer of the Poor. for a Time before his Fathers Death, He married to a Daughter of Mr Nathl Carter. of Newbury Port, to the great Delight of his Connections— Our Cousin Isaac not long since was appointed Librarian to our University— Mr. Otis is gone (a Member of Congress) to New York— His Wife last week brought him a Daughter—
        At Weymouth We have ordained a Mr Norton and are I think happy in our Choice— Hingham has settled a Mr. Ware. Scituate a Mr. Dawes in the Parish formerly Revd. Mr. Grovernors, Pembroke Mr. Whitman as a Colleague with Revd. Mr. Smith. Titicut (part of Bridgewater) Mr. Gurney, in the Room of Revd. Mr Reid decd. all in the Space of Two Months— what Think you? Are’t We growing Good Folks in this part of the Country?—
        Your Children were all well, last Week & your other Connections Wishing you all Happiness & a safe return to America
        I am yours respectfully
        C. Tufts
        
          P.S. Would it not be best to send a Collection of Seeds for your Garden by some of the Spring Vessells, such as Peas—Beans—Cabbage &c— I wish to hear from you by the first Conveyance.
          
          Dec. 27
          Delaware & Jersey States as well as Philadelphia have acceeded to the proposed Plan of Government— I should have been highly gratified to have received Mr. Adams Sentiments upon it previous to our Deccision, but as our State Convention will meet on the Second Wednesday of January next, I must be deprived of that Happiness—till at a more distant Period— I confess I feel more than commonly anxious, for although I have seen my Country trampling down Law & Government & sporting with Right & Justice & have wished for a Government adequate to our Necessities. Yet I should be exceeding sorry to see any other than a Government of Laws— Is the present Plan well calculated to produce a Government of Laws? Does it not favour too much of Aristocracy for future Freedom Quiet & Duration? Does it provide for an adequate Representation? Is the Executive sufficiently independent? Are the Powers properly defined & sufficiently explicit? Are the Three Powers duly balanced? Where is the Bill of Rights or is it unnecessary? These are Questions which I hope My Friend will one Day do me the Pleasure to resolve, versed in the Knowledge & Study of Government— His Advice reasonings & Council would weigh to much— I Wish him to write me what the Situation of Europe is with Respect to War, for although we abound with News, yet We have but very little that can be relied on— Youll be pleased to inform Mr. Adams, that I drew an order on him in favour of Mr. Elworthy for £100 Sterlg dated the 26th. Inst—
        
      